Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald et al. (PGPub 2005/0265423) in view of Schreher (PGPub 2010/0040109) and in further view Nozu (US 5296707) and in further view of Ernst et al. (PGPub 2010/0181302).
As to claim 1, Mahowald discloses a stove guard including a data processing unit and a heat sensor arrangement for receiving heat radiation from objects located in a given field of view and for delivering detector signals indicative of the received heat radiation to the data processing unit (Paragraph 18, 31: infrared detection under stove hood).
	Mahowald does not explicitly disclose wherein: the heat sensor arrangement is arranged to generate detector signals differently corresponding to heat radiation received from a central area of the field of view than to heat radiation received from a circumferential region of the field of view, the heat sensor arrangement has at least a 
	Schreher discloses wherein: the heat sensor arrangement is arranged to generate detector signals differently corresponding to heat radiation received from a central area of the field of view than to heat radiation received from a circumferential region of the field of view (Paragraph 28, Fig. 6A-C: different detection zones), the heat sensor arrangement has at least a first and a second different detector elements (Fig. 5: different detectors 510 and 515), and the sensor has one or more optical elements arranged to direct heat radiation to the first detector element from a narrower portion of said field of view and the optical element is arranged to direct heat radiation to the second detector element from a second potion of said field of view, of which said first portion is narrower than said second portion (Fig. 5: narrower portion for one of the detectors).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald to use two detectors as taught by Schreher.
The motivation for such a modification would be increase the robustness of the system by allowing the sensors to detect multiple differing zone sizes (Paragraph 5).
While Mahowald in view of Schreher discloses using multiple optical elements (Schreher; Paragraph 26) Mahowald in view of Schreher does not explicitly disclose using a first and second optical element to create two zones, Nozu discloses that it would have been obvious to one of ordinary skill in the art to use multiple optical 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher to use multiple optical elements as taught by Nozu.
The motivation for such a modification would be to allow the system to cover more area as well as allow for greater flexibility to how the zones are created.
Mahowald in view of Schreher does not explicitly disclose comprising an optical transmitter arranged to emit optical radiation to said field of view so that said heat sensor arrangement is also arranged to receive from the field of view radiation emitted by said optical transmitter and reflected or scattered from an object in the field of view.
Ernst discloses comprising an optical transmitter arranged to emit optical radiation to said field of view so that said heat sensor arrangement is also arranged to receive from the field of view radiation emitted by said optical transmitter and reflected or scattered from an object in the field of view (Paragraph 14, 16: heat sensor detects light reflecting light off utensil).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher to use a heat sensor for detecting objects as taught by Bonisch.
The motivation for such a modification would be for more accurate determinations for the cooking temperatures (Paragraph 5).
claim 7, Mahowald in view of Schreher and in further view of Ernst discloses wherein said data processing unit is programmed to identify whether the received radiation, emitted by the optical transmitter and reflected or scattered from an object in the field of view, changes regularly or irregularly (Bonisch; Paragraph 21, 35: calculations are made from the recorded signals).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald et al. (PGPub 2005/0265423) in view of Schreher (PGPub 2010/0040109) and in further view Nozu (US 5296707) and in further view of Ernst et al. (PGPub 2010/0181302) and in further view of Luterotti et al. (PGPub 2009/0242769).
As to claim 2, Mahowald in view of Schreher does not explicitly disclose comprising a lens disposed on an optical path between objects located in said field of view and at least one detector element included in the heat sensor arrangement, said lens causing an attenuation to heat radiation which is dependent on an arrival angle of the heat radiation.
Luterotti discloses comprising a lens disposed on an optical path between objects located in said field of view and at least one detector element included in the heat sensor arrangement, said lens causing an attenuation to heat radiation which is dependent on an arrival angle of the heat radiation (Paragraph 33, Fig. 3: different power response based on angle of arrival).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher to use an attenuation lens as taught by Luterotti.
.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald et al. (PGPub 2005/0265423) in view of Schreher (PGPub 2010/0040109) and in further view Nozu (US 5296707) and in further view of Ernst et al. (PGPub 2010/0181302) and in further view of Luterotti et al. (PGPub 2009/0242769) and in further view of Harter Jr. (PGPub 2005/0211903).
As to claim 3, Mahowald in view of Schreher and in further view of Luterotti does not explicitly disclose wherein said lens is a Fresnel lens.
Harter discloses wherein said lens is a Fresnel lens (Paragraph 27: Fresnel lens).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher and in further view of Luterotti to a Fresnel lens as taught by Harter.
The motivation for such a modification would be to allow for better focusing performance.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald et al. (PGPub 2005/0265423) in view of Schreher (PGPub 2010/0040109) and in further view Nozu (US 5296707) and in further view of Ernst et al. (PGPub 2010/0181302) and in further view of Takatoshi et al. (JP2014-115914).
claim 4, Mahowald in view of Schreher does not explicitly disclose wherein said data processing unit is programmed to compare the detector signals generated by said first and second detector elements to determine whether a temperature measured by the first detector element is different from that measured by the second detector element.
Takatoshi discloses wherein said data processing unit is programmed to compare the detector signals generated by said first and second detector elements to determine whether a temperature measured by the first detector element is different from that measured by the second detector element (Paragraph 8: difference in the heat detection elements).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher to determine the difference as taught by Takatoshi.
The motivation for such a modification would be to increase the accuracy of the system be allowing the system to determine the direction of the fire source (Paragraph 8).
As to claim 5, Mahowald in view of Schreher discloses wherein said data processing unit is programmed to provide an alarm in response to an observation according to which the temperature of the object measured by the first detector element is significantly different from that measured by the second detector element (Schreher; Paragraph 8, 16: determine the direction of the fire source using the difference) and the temperature of the object measured by either one of the detector elements is higher than a predetermined threshold value (Schreher; Paragraph 33: threshold).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald et al. (PGPub 2005/0265423) in view of Schreher (PGPub 2010/0040109) and in further view Nozu (US 5296707) and in further view of Ernst et al. (PGPub 2010/0181302) and in further view of Faldell et al. (PGPub 2015/0116107).
As to claim 8, Mahowald in view of Schreher does not explicitly disclose wherein: the stove guard has a humidity sensor arranged to measure air humidity and to deliver measurement data corresponding to the measured air humidity to said data processing unit; said data processing unit is programmed to identify whether a detected irregular change in the radiation emitted by the optical transmitter and reflected from an object in the field of view occurs simultaneously with measured rapid changes in air humidity; and said data processing unit is programmed to give a smoke alarm in response to an observation according to which the identified, irregular change in radiation emitted by the optical transmitter and reflected from an object in the field of view does not occur simultaneously with measured rapid changes of air humidity.
	Faldell discloses wherein: the stove guard has a humidity sensor arranged to measure air humidity and to deliver measurement data corresponding to the measured air humidity to said data processing unit (Paragraph 94: humidity sensor); said data processing unit is programmed to identify whether a detected irregular change in the radiation emitted by the optical transmitter and reflected from an object in the field of view occurs simultaneously with measured rapid changes in air humidity (Paragraph 142, 224, 226: the smoke alarm using IR detection has a threshold that is changed in response to increase in both detected heat and humidity); and said data (Paragraph 94: smoke thresholds are not changed without the detected rise in humidity, hence the detected heat levels would trigger alarms at detected lower threshold of the infrared radiation pattern.  Therefore, one of ordinary skill in the art would recognize that the alarm would trigger at the detected lower threshold when an increase in humidity was not detected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher and in further view of Thomas to detect humidity as taught by Faldell.
The motivation for such a modification would be to reduce false alarms in the smoke alarm.
As to claim 9, Mahowald in view of Schreher does not explicitly disclose wherein: the stove guard has a proximity sensor arranged to measure the proximity of an external object and to deliver object information corresponding to the measured proximity of the external object to said data processing unit; said data processing unit is programmed to identify whether the detected change in the radiation emitted by the optical transmitter and reflected from an external object in the field of view occurs simultaneously with measured proximity of the external object; and said data processing unit is programmed to give an alarm in response to an observation that the detected change in the radiation emitted by the optical transmitter and reflected from the external 
Faldell discloses wherein: the stove guard has a proximity sensor arranged to measure the proximity of an external object and to deliver object information corresponding to the measured proximity of the external object to said data processing unit (Paragraph 142: infrared motion sensor); said data processing unit is programmed to identify whether the detected change in the radiation emitted by the optical transmitter and reflected from an external object in the field of view occurs simultaneously with measured proximity of the external object (Paragraph 142, 224, 226: the smoke alarm using IR detection has a threshold that is changed in response to increase in both detected motion and heat); and said data processing unit is programmed to give an alarm in response to an observation that the detected change in the radiation emitted by the optical transmitter and reflected from the external object in the field of view does not occur simultaneously with measured proximity of the external object (Paragraph 94: smoke thresholds are not changed without the detected motion, hence the detected heat levels would trigger alarms at detected lower threshold of the infrared radiation pattern.  Therefore, one of ordinary skill in the art would recognize that the alarm would trigger at the detected lower threshold when motion was not detected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher and in further view of Garg to detect objects as taught by Faldell.
.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahowald et al. (PGPub 2005/0265423) in view of Schreher (PGPub 2010/0040109) and in further view Nozu (US 5296707) and in further view of Ernst et al. (PGPub 2010/0181302) and in further view of Fitti (US 3415994) and in further view of Takatoshi et al. (JP2014-115914).
As to claim 10, Mahowald in view of Schreher does not explicitly disclose wherein: the heat sensor arrangement has two or more detector elements having sensitivity bands located at different points of the heat radiation wavelength axis and said data processing unit is programmed to compare detector signals generated by different detector elements to determine the temperature of an object in the field of view.
	Fitti discloses wherein: the heat sensor arrangement has two or more detector elements having sensitivity bands located at different points of the heat radiation wavelength axis (Claim 8: different sensitivities).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher to use different sensitivities as taught by Fitti.
The motivation for such a modification would be to reduce false alarms in the smoke alarm.
Mahowald in view of Schreher and in further view of Fitti does not explicitly disclose said data processing unit is programmed to compare detector signals 
Takatoshi discloses said data processing unit is programmed to compare detector signals generated by different detector elements to determine the temperature of an object in the field of view (Paragraph 8: difference in the heat detection elements).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Mahowald in view of Schreher and in further view of Takatoshi to determine the difference as taught by Takatoshi.
The motivation for such a modification would be to increase the accuracy of the system be allowing the system to determine the direction of the fire source (Paragraph 8).
	As to claim 11, Mahowald in view of Schreher and in further view of Fitti and in further view of Takatoshi discloses wherein at least two of said two or more detector elements are based on different detection technologies (Takatoshi; col. 1 lines 32-68: different sensitivities).

Response to Arguments
Applicant’s arguments, see applicant’s argument, filed September 9, 2020, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
The arguments presented in the after final filed July 7, 2020 was addressed in the advisory action response filed August 11, 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/K.L/Examiner, Art Unit 2683          

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683